  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 1 of 16


                               UNITED STATES DISTRICT COURT
                               NORTHISN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

MICHAEL R. BENSON,

                        Plaintiff,

        v.                                                       CAUSE NO. 3:20-CV-220 DRL

ANDREW M. SAUL,
Commissioner of the Social Security
Administration,

                        Defendant.

                                      OPINION AND ORDER

        Michael R. Benson, an adolescent at the time of his application but an adult at the time of the

administrative decision, appeals from the Social Security Commissioner’s final judgment denying

disability insurance benefits. Mr. Benson requests remand of his claim for further consideration.

Having reviewed the underlying record and the parties’ arguments, the court grants Mr. Benson’s

request and remands the Commissioner’s decision.

                                           BACKGROUND

        Mr. Benson is a young man who suffers from a variety of physical impairments. His physical

impairments include multiple progressive hemangiomas located on his buttocks, his back, his hands,

underneath one eye, on the base of his right toe, and other places, as well as obesity [R. 20, 28, 50-51].

Mr. Benson’s back hemangioma covers approximately 70 percent of his back, protrudes several

centimeters from the skin’s surface, and is “especially friable,” meaning easily crumbled or marked by

erosion or bleeding [R. 330]. Mr. Benson also had trouble paying attention at school, a poor memory,

fatty liver disease, and trouble regulating his body temperature [R. 48, 54, 213, 334, 342]. Mr. Benson

dropped out of high school his senior year, has yet to complete a GED, is not licensed to operate a

motor vehicle, and has never been employed [R. 46-47].
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 2 of 16


        In 2016, when Mr. Benson was under the age of 18, his mother filed a Title XVI application

for benefits on his behalf, alleging disability beginning at his birth in 1999 [R. 77]. The application was

denied initially and again on reconsideration [R. 86, 96]. Mr. Benson appealed the decision to an

administrative law judge (ALJ), ALJ Romona Scales; and a hearing was held on September 5, 2018 [R.

38]. On March 28, 2019, the ALJ denied Mr. Benson’s petition on the basis that he could not show

that he was disabled as defined by the Social Security Act [R. 35-36].

        The ALJ found that Mr. Benson was not disabled before the age of 18; and, since attaining

the age of 18, Mr. Benson had the residual functional capacity (RFC) to perform light work as defined

in 20 C.F.R. §§ 404.1567(b) & 416.967(b) with the following limitations: lift no more than twenty

pounds occasionally with frequent lifting or carrying of objects up to ten pounds; to stand and/or

walk for about six hours of an eight-hour workday and to sit for about six hours of an eight-hour

workday; frequently balance and stoop; occasionally climb, kneel, crouch, and crawl; and never climb

ladders, ropes, or scaffolds [R. 29-31]. “He should avoid concentrated exposure to extreme

temperatures, wetness, and humidity . . . [and] have no exposure to hazards such as moving machinery;

unprotected heights; or slippery, wet, or uneven surfaces” [R. 30]. The ALJ also found that Mr. Benson

could perform a number of jobs in the national economy including marker, cafeteria attendant, and

sales attendant [R. 31]. This decision became final when the Appeals Council denied Mr. Benson’s

request for review [R. 1]. He then appealed here.

                                              STANDARD

        The court has authority to review the Appeal Council’s decision under 42 U.S.C. § 405(g).

Because the Appeal Council denied review, the court evaluates the ALJ’s decision as the

Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The ALJ’s findings,

if supported by substantial evidence, are conclusive and nonreviewable. See Craft v. Astrue, 539 F.3d

668, 673 (7th Cir. 2008). Substantial evidence is that evidence which “a reasonable mind might accept



                                                    2
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 3 of 16


as adequate to support a conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971), and may well be

less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (citing

Richardson, 402 U.S. at 401). If the ALJ has relied on reasonable evidence and built an “accurate and

logical bridge between the evidence and [the] conclusion,” the decision must stand. Thomas v. Colvin,

745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ” concerning the ALJ’s

decision, the court must affirm if the decision has adequate support. Simila v. Astrue, 573 F.3d 503,

513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

                                               DISCUSSION

        Mr. Benson turned 18 after his initial application but before the ALJ’s final determination. The

ALJ was thus required to assess his application under the rules for determining disability in children

until he turned 18, and the rules for determining disability in adults after he turned 18. See 20 C.F.R.

§ 416.924(f).

        When considering a child claimant’s eligibility for disability benefits, the ALJ must apply the

following three-step evaluation process: (1) if the child is engaged in substantial gainful activity, he is

not disabled regardless of the medical findings; (2) if a child’s impairments are not severe (by not

significantly limiting his ability to perform basic work activities), he is not disabled; and (3) if the child’s

impairments meet, medically equal, or functionally equal an impairment described in the children’s

listings, he is disabled. See 20 C.F.R. §§ 416.924(b)-(d).

        To assess a child’s functional equivalency, the ALJ must consider the claimant’s impairments

in the following six domains: (1) acquiring and using information; (2) attending and completing tasks;

(3) interacting and relating with others; (4) moving about and manipulating objects; (5) caring for

himself; and (6) health and physical well-being. See 20 C.F.R. § 416.926a(b). The impairment will be

functionally equal to a listing if a child has a “marked” limitation in two of these domains, or an

“extreme” limitation in one domain. See 20 C.F.R. § 416.926a(d). If functional equivalency is found,



                                                       3
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 4 of 16


the ALJ must consider all medically determinable impairments, and their interactive and cumulative

effects regardless of severity, on any effected domain. See 20 C.F.R. § 416.926a(a), (c).

        When considering an adult claimant’s eligibility for disability benefits, an ALJ must apply the

standard five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do his impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed as conclusively disabling, given the claimant’s residual function

capacity, is the claimant unable to perform his former occupation; (5) is the claimant unable to perform

any other work in the national economy given his age, education, and work experience. 20 C.F.R.

§ 404.1520(a)(4); Young v. Sec’y of Health & Hum. Servs., 957 F.2d 386, 389 (7th Cir. 1992). The claimant

bears the burden of proof until step five, when the burden shifts to the Commissioner to prove that

the claimant can perform work in the economy. See Young, 957 F.2d at 389.

        The ALJ concluded that Mr. Benson was not disabled despite having two impairments:

multiple progressive hemangiomas and obesity [R. 12, 20-21]. Mr. Benson challenges this conclusion,

advancing two arguments: (1) the ALJ erred in evaluating the medical opinion evidence, and (2) the

ALJ erred in evaluating Mr. Benson’s symptoms and limitations, specifically not considering

contradictory evidence on the childhood domain factors, the impact of Mr. Benson’s obesity on his

overall medical condition, or Mr. Benson’s young adult status on his adult disability determination.

        A.      The ALJ Erred in Assessing Whether the Treating Physicians’ Opinions Should be Given
                Controlling Weight.

        Mr. Benson asserts that the ALJ didn’t properly analyze or assign weight to various medical

expert opinions [ECF 15 at 19]. He says the ALJ didn’t develop a record or explain why ambiguities

mattered, didn’t consider the regulatory factors for disregarding medical opinions, and didn’t place the

opinions in context [Id. 20-24]. The government responds by arguing that inconsistencies between the

record and the medical opinions justified the provision of little weight [ECF 16 at 7].


                                                    4
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 5 of 16


       The ALJ considered records from three providers: Dr. Daniel Edquist, Mr. Benson’s primary

care physician; Dr. Laura Hoffman, a dermatologist Mr. Benson saw on one occasion; and Dr. Robert

Sklaroff, an independent physician who reviewed Mr. Benson’s medical records by request from the

ALJ but did not see or treat Mr. Benson.

       Dr. Edquist, who saw Mr. Benson on several occasions from July 2015 to June 2018, initially

described Mr. Benson’s hemangiomas as large but stable [R. 284]. He eventually recommended a

plastic surgery evaluation; but Mr. Benson did not pursue this treatment [R. 313]. In 2016, Dr. Edquist

noted the hemangiomas were spreading, and new growths appeared on his face and arm [R. 317]. In

2017, Dr. Edquist again noted that the hemangiomas had grown, but described them as not painful,

and referred Mr. Benson to a dermatologist [R. 333].

       Dr. Hoffman, a dermatologist, saw Mr. Benson in 2017 and noted that his hemangiomas,

described by Dr. Hoffman as tumors, were “so large that they literally cover almost 99% of his

buttocks and 70% of his back” and the back tumors were “especially friable and protrude out several

centimeters from the skin surface” [R. 330]. Dr. Hoffman noted that the tumors were “painful with

any prolonged pressure and are at risk of bleeding or ulcerating from such pressure or mechanical

injury” [Id.]. This pain and risk “would prevent [Mr. Benson] from any long term sitting, lifting,

bending, or strenuous work . . . [and] prevent [Mr. Benson] from being able to sit for long periods”

due to a history of the hemangiomas “causing pain with pressure” [Id.].

       Mr. Benson returned to Dr. Edquist in 2018 for a disability assessment. Dr. Edquist noted

that Mr. Benson reported his hemangiomas weren’t painful, but that he couldn’t remain “upright much

more than 20 min[utes] before pain [became an] issue” [R. 348].

       Over the course of Mr. Benson’s appeal, the ALJ contacted Dr. Sklaroff. Dr. Sklaroff reviewed

Mr. Benson’s medical records from Dr. Edquist and Dr. Hoffman. Dr. Sklaroff concluded that Mr.

Benson’s hemangiomas did not impact his ability to stand, walk, or lift [R. 383].



                                                  5
    USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 6 of 16


        After reviewing the statements made by the physicians, the ALJ gave “little weight” to the

conclusions of Dr. Edquist and Dr. Hoffman and “great weight” to Dr. Sklaroff’s conclusions [R. 24-

25]. The ALJ explained this credibility determination by highlighting that Dr. Edquist’s statements

about Mr. Benson’s pain and ability to lift weight conflicted with the record in which he noted that

the hemangiomas were not painful [R. 25]; and that Dr. Hoffman’s specialty, her limited history with

Mr. Benson, and her potential willingness to help (or be bullied into providing) Mr. Benson with the

required paperwork for his disability claim undercut her credibility [Id.]. Whereas the ALJ concluded

that Dr. Sklaroff was credible, despite never examining Mr. Benson, because he is a hematologist who

reviewed the entire record [R. 23-24].

        In determining whether a claimant is entitled to disability benefits, the opinion of a treating

source is entitled to controlling weight if the opinion “is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence.” 20 C.F.R. § 416.927(c)(2);1 Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). If the treating

physician’s opinion “is well supported and there is no contradictory evidence, there is no basis on

which the administrative judge, who is not a physician, could refuse to accept it.” Bauer v. Astrue, 532

F.3d 606, 608 (7th Cir. 2008). “An ALJ can reject an examining physician’s opinion only for reasons

supported by substantial evidence in the record; a contradictory opinion of a non-examining physician

does not, by itself, suffice.” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). Though an ALJ has

to support her decision to reject a treating physician’s opinions as controlling, and cannot ignore entire

lines of contrary evidence, Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012), the ALJ isn’t required to

mention every piece of evidence, see Craft, 539 F.3d at 673.



1  The treating physician rule, codified at 20 C.F.R. § 416.927(c), was changed by the Social Security
Administration in 2017. 82 Fed. Reg. 5844, 5844 (Jan. 18, 2017). The new rule, which became effective on
March 27, 2017, applies to benefit applications filed on or after that date. Id. As Mr. Benson’s application was
filed in 2016, the court applies the pre-2017 rule.


                                                       6
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 7 of 16


        If the ALJ provides good reasons why the testimony of the treating physician is not well

supported or is inconsistent with the record, the ALJ does not need to give this testimony controlling

weight. 20 C.F.R. § 416.927(c)(2). But the ALJ cannot just disregard the evidence; the ALJ still must

assess the treating physician’s statements using the same factors used to assess other medical evidence

including evidence from non-treating physicians. 20 C.F.R. § 416.927(c)(2). These factors include the

nature of the examining relationship, the treatment relationship (including length of the treatment

relationship and the nature and extent of the treatment relationship), the opinion’s supportability, the

opinion’s consistency, and the physician’s specialization. 20 C.F.R. § 416.927(c)(1)-(6).

        An ALJ must support her comparative assessment of providers with substantial evidence but

does not need to be so detailed as to discuss and critically weigh each factor provided for in the

regulations. See Collins v. Berryhill, 743 Fed. App’x 21, 25 (7th Cir. 2018). “If the ALJ discounts the

physician’s opinion after considering these factors, [the court] must allow that decision to stand so

long as the ALJ minimally articulate[d] [her] reasons—a very deferential standard that we have, in fact,

deemed lax.” Elder, 529 F.3d at 415 (quotations omitted). Even so, an ALJ’s decision to accept one

physician’s opinion over another’s without consideration of the regulatory factors is grounds for

reversal. See Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009).

        The ALJ didn’t just discount the medical opinion of one treating physician, she discounted

two: Dr. Edquist, Mr. Benson’s primary care physician, and Dr. Hoffman, Mr. Benson’s dermatologist.

Accordingly, she needed reasons supported by substantial evidence for each. See 20 C.F.R.

§ 416.927(c)(2); Gudgel, 345 F.3d at 470.

                1. Dr. Daniel Edquist.

        The ALJ discounted Dr. Edquist’s opinion because “it [was] not clear” when or how he

diagnosed Mr. Benson with chronic pain [R. 25]. The ALJ also found it was “not clear” from Dr.

Edquist’s notes if Mr. Benson “must lie down for all but 40 minutes every 8 hours or if he just means



                                                    7
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 8 of 16


that he thinks [Mr. Benson] must alternate positions every 20 minutes,” a discrepancy between what

Dr. Edquist and what Mr. Benson reported he could lift (no more than five pounds in eight hours and

five to ten pounds respectively) [R. 25]. The ALJ noted that no objective observations or tests were

set forth by Dr. Edquist, and no pain medication was prescribed [R. 25].

        The ALJ also discounted Dr. Edquist’s opinion because Dr. Edquist only noted pain when

Mr. Benson approached the doctor to have a disability form completed on June 8, 2018 [R. 348]. At

this time, Dr. Edquist noted pain from Mr. Benson’s hemangiomas when he was upright for more

than 20 minutes [R. 348]. Mr. Benson reported that the hemangiomas had grown larger [Id.]. Dr.

Edquist’s findings included “new lesions,” including new hemangiomas on arm and side of face

outside of those large ones on his back and buttocks [Id.]. Mr. Benson argues that the ALJ cannot rely

on only the notes from this visit, specifically that the hemangiomas were not painful, outside of the

context of the whole record [ECF 15 at 21].

        An ALJ must “minimally articulate [her] reasons for crediting or rejecting evidence of

disability.” Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992). These reasons must be supported

by substantial evidence in the record, Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014), a record the

ALJ must develop fully and fairly, Thompson v. Sullivan, 933 F.2d 581, 585 (7th Cir. 1991).

        The first two reasons the ALJ gave about Dr. Edquist’s conclusions are based on ambiguities

in the record—a record it was the ALJ’s duty to develop fully and fairly. See Thompson, 933 F.2d at 585;

see also Herrmann v. Colvin, 772 F.3d 1110, 1111 (7th Cir. 2014) (an ALJ “th[inking] that a physician’s

evidence can be disregarded unless he has detailed notes to back it up and other physicians provide

identical evidence even if they don’t contradict him—in other words no credibility without

corroboration. . . . [is] insufficient grounds for disbelieving the evidence of a qualified professional.”).

Something that isn’t clear is a call to develop the record, not a call to discredit a treating physician.




                                                     8
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 9 of 16


        Further, the ALJ’s implication that asking for a disability form undermines a treating provider’s

opinion strikes of speculation. See Herrmann, 772 F.3d at 1111. The ALJ didn’t explain how or why the

act of requesting a disability form invalidated Dr. Edquist’s opinions. The implication is, as the ALJ

discussed vis-à-vis Dr. Hoffman, that Dr. Edquist was too sympathetic, else there was little reason to

note this at all. See Rockwell v. Saul, 781 Fed. Appx. 532, 537 (7th Cir. 2019) (noting that a belief that a

doctor is lying to the SSA to get benefits for his or her patient is not a sound reason to discredit the

opinion without evidence).

        In assessing the weight to be given to Dr. Edquist’s opinions, the ALJ correctly observed that

in the past Mr. Benson reported that his hemangiomas weren’t painful, but the ALJ seems not to have

grappled with why Dr. Edquist ordered a surgical consult for the hemangiomas [R. 313], his statement

that the hemangiomas have grown larger and spread, or that being upright causes pain after 20 minutes

[R. 348]. That line of evidence cannot be disregarded merely based on Mr. Benson’s request for a

disability evaluation from the doctor, not on this record. See Rockwell, 781 Fed. Appx. at 537.

        The ALJ worked hard to capture Mr. Benson’s medical history, including when he did and

didn’t report pain to his treating physicians. That said, corroborating Dr. Edquist’s most recent

opinion about pain, Dr. Hoffman (a dermatologist) opined that the hemangiomas were painful when

pressure was applied when Mr. Benson sat, lifted, bent, or engaged in strenuous work [R. 330]. She

noted that they weren’t painful when Mr. Benson avoided putting pressure on them, like when he

would lay on his stomach [R. 56-57]. It is not the court’s role to reevaluate the evidence, but merely

to concur that the ALJ hasn’t developed a record for affording little weight to Dr. Edquist or rejecting

this treating physician’s conclusion that the hemangiomas had become worse and painful. See Indoranto

v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004) (“Although the ALJ need not discuss every piece of

evidence in the record, [she] must confront the evidence that does not support [her] conclusion and

explain why it was rejected.”).



                                                     9
 USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 10 of 16


        The ALJ also noted that Dr. Edquist prescribed no pain medications to Mr. Benson and

conducted no objective medical tests to gauge his purported pain. Though this information may well

be the start to support her conclusion not to give Dr. Edquist’s opinion controlling weight, the ALJ

didn’t explain the significance of the Dr. Edquist’s lack of tests, or further develop the record in any

way, particularly when clouded by the other errors that have been identified here. It would seem quite

unusual for a patient suffering from a painful condition not to receive some pain medication, if nothing

else a recommendation to take over-the-counter pain relievers, but that again is all the more reason to

have developed the record as to when or how Dr. Edquist diagnosed Mr. Benson with chronic pain

rather than have left the record undeveloped and called it “unclear.” See Jelinek v. Astrue, 662 F.3d 805,

811 (7th Cir. 2011) (“An ALJ who chooses to reject a treating physician’s opinion must provide a

sound explanation for the rejection.”).

        The ALJ soundly rebutted Dr. Edquist’s conclusion that Mr. Benson could lift no more than

5 pounds in an 8-hour period, particularly when Mr. Benson testified that he could lift 5-10 pounds

[R. 25]. The ALJ never extrapolated from that fair point to explain how this discrepancy undermines

Dr. Edquist’s conclusion about Mr. Benson’s hemangiomas or the pain he experiences, if in fact that

observation by the ALJ was even meant to do so. See Clifford v. Apfel, 227 F.3d 863, 869-70 (7th Cir.

2000) (“ALJ did not provide any explanation for his belief that [the claimant’s ability to walk several

blocks and perform chores was] inconsistent with [the treating physician’s opinion that the claimant

is limited in her ability to perform work requiring standing and walking] and his failure to do so

constitutes error”). For these reasons, the court must remand to afford a credibility assessment based

on a developed record and logical bridge.

                2. Dr. Laura Hoffman.

        The ALJ further discounted Dr. Hoffman’s opinion. Dr. Hoffman treated Mr. Benson on one

occasion in 2017 after Dr. Edquist’s referral [R. 330, 333]. Dr. Hoffman noted that the hemangiomas



                                                   10
 USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 11 of 16


had recently grown—now covering 70 percent of his back and 99 percent of his buttocks, could be

painful when pressure was applied, were especially friable (easily crumbled), and prevented him from

“long-term sitting, lifting, bending, or strenuous work” [R. 24-25, 330]. The ALJ gave this opinion

little weight because Dr. Hoffman only saw Mr. Benson once, never qualified what she meant by

“long-term,” was not “a surgeon or vascular specialist,” and presents non-medical opinions that

“would direct the determination or decision of disability” [R. 25].

       Undergirding these conclusions is the troubling assertion that Dr. Hoffman’s opinions were

somehow coerced to “avoid unnecessary provider/patient tension” [R. 24-25]. The ALJ said this

coercion is more likely to occur when the doctor’s findings contradict the medical record but didn’t

explain any inconsistency between Dr. Hoffman’s opinions and the record, including those specifically

related to the friable nature of Mr. Benson’s lesions [R. 330], the new growth of the hemangiomas

[id.], or that the hemangiomas become “painful with any prolonged pressure and are at risk of bleeding

or ulcerating from such pressure or mechanical injury” [id.]. But even more so, the ALJ’s conclusion

about Dr. Hoffman’s susceptibility to undue influence or an alleged scheme was purely speculative,

unsupported by any record evidence, and thus not a good reason to disregard a medical opinion. See

Rockwell, 781 Fed. Appx. at 537. The ALJ all but seemed to recognize this nonetheless, sharing that it

remained “difficult to confirm the presence of such motives,” but “the possibility always exists” [R.

25]. A claimant deserves consideration of evidence, not speculative motives. It is impossible to

unentangle this reason for the ALJ’s decision from any other.

       Other issues confound the rationale behind the ALJ’s treatment of Dr. Hoffman’s opinions.

The criticism levied about Dr. Hoffman’s lack of specificity about how long Mr. Benson could stand

was again a call to develop the record. See Thompson, 933 F.2d at 585. The ALJ also took issue with

some of Dr. Hoffman’s statements that the ALJ painted as legal conclusions that “would direct the

determination or decision of disability” [R. 25], but never identified which statements or why that



                                                  11
 USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 12 of 16


militated against weight for this doctor’s opinions. For instance, Dr. Hoffman opined that Mr.

Benson’s “lesions have a history of causing pain with pressure and severely limiting the patient’s

mobility” [R. 330]. Aside from not being in any measure a legal conclusion, the record lacks an

explanation for how this statement undermines Dr. Hoffman’s opinions. The ALJ cited to 20 C.F.R.

§ 416.927(d), which provides that if a doctor says a patient is disabled or unable to work, such an

opinion isn’t dispositive. That remains true, but the ALJ must still wrestle with the evidence without

dismissing it as merely coerced or pressured. See Jelinek, 662 F.3d at 811 (“ALJ who chooses to reject

a treating physician’s opinion must provide a sound explanation for the rejection”).

       If the ALJ does not conclusively rely on the opinions of the treating physician, the ALJ is

required to consider other factors, including the provider’s specialty, when weighing the medical

evidence. Here, despite not explaining why she was not giving Dr. Hoffman’s opinions controlling

weight, the ALJ conclusively stated that she gives more weight to the independent hematologist who

reviewed Mr. Benson’s record at the ALJ’s request, Dr. Sklaroff, than to Dr. Hoffman. The reason for

this, according to the ALJ, is that she was “more persuaded by the hematologist’s opinion [than the

dermatologist’s opinion] of hematomas” [R. 25]. Absent from this record is any explanation why a

hematologist who has never seen the patient should be elevated over a dermatologist who has—any

explanation why that specialty supersedes the other. This leaves the record without a logical bridge.

For these reasons, remand is inevitable.

       B.      Other Allegations of Error.

       Mr. Benson’s allegations of error are related to the ALJ’s assessment of his childhood domain

findings; whether his impairments, serious and non-serious, were functionally equivalent to a listed

impairment; and the ALJ’s consideration of his youth when assessing his adult disability status [ECF

15 at 13-17]. The government doesn’t respond and defend against these claims or error. The court

addresses only the first two, finding the landscape for the other one likely altered on remand.



                                                  12
  USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 13 of 16


                 1. The ALJ Did Not Consider Contradictory Evidence When Assessing Mr. Benson’s
                    Childhood Domains.

        Mr. Benson argues that the ALJ didn’t refer to the testimony of Mr. Benson or his mother,

Mr. Benson’s ISTEP results, or other school reports when the ALJ summarized the evidence and

analyzed her childhood domain findings [ECF 15 at 14-15]. Mr. Benson argues this is error because

the ALJ only relied on a statement from Mr. Benson’s school counselor (who did not know of Mr.

Benson’s condition) noting that Mr. Benson could be “lazy” [R. 26] and statements by Mr. Benson’s

English teacher [see, e.g., R. 27-29].

        When an ALJ makes a finding in a childhood functional equivalence domain, the ALJ looks

to how “appropriately, effectively, and independently [the child] perform[s] [his or her] activities

compared to the performance of other children.” 20 C.F.R. § 416.926a(b). Activities includes

everything a child does at home, school, and in his or her community. Id. This finding is based on

opinions from medical sources, parents, teachers, or others who see the child functioning in the

community. 20 C.F.R. § 416.926a(b)(3). An ALJ does not have to evaluate every item of evidence in

the record, but “the ALJ may not analyze only the evidence supporting her ultimate conclusion while

ignoring the evidence that undermines it.” Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014).

        The ALJ based her childhood domain findings on the reports of Mr. Benson’s guidance

counselor and English teacher to reach the conclusion that his limitations didn’t functionally equal a

listing [R. 26-29]. The ALJ didn’t discuss or acknowledge the testimony of Mr. Benson’s mother, Mr.

Benson, or any of his medical providers, when making these findings despite its contradictory nature.

For example, the guidance counselor’s statement that Mr. Benson could be lazy and not turn in his

assignments [R. 188] was contradicted by Mr. Benson’s statement that the pain and discomfort of his

condition prevented his ability to think well [R. 58] and his mother’s statement that his condition

affects his ability to complete tasks and his concentration [R. 213]. This court doesn’t decide credibility;

that duty remains firmly within the ALJ’s province so long as she explains why she favors one line of


                                                    13
    USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 14 of 16


evidence over the other. See Moore, 743 F.3d at 1123; see also Powers v. Apfel, 207 F.3d 431, 435 (7th Cir.

2000) (concerning ALJ’s consideration of symptom testimony); Ray v. Bowen, 843 F.2d 998, 1002 (7th

Cir. 1988) (requiring some minimum level of explanation). When the other issues are addressed on

remand, so can this one in light of the record at that time.

                2. The ALJ Didn’t Explain the Impact of Mr. Benson’s Obesity on his Overall Medical
                   Condition.

        Next, Mr. Benson challenges the ALJ’s characterization of his obesity by not “consider[ing]

the confounding effects of [his] weight or the potentially exacerbating effects of [his] fatty liver

disease,” and his hemangiomas [ECF 15 at 14, 15-16]. Mr. Benson says the ALJ committed reversable

error when she “did not analyze the effect of [Mr. Benson]’s weight on his functional abilities and

instead only listed his BMI and the SSR [relating to weight] only in passing” [ECF 15 at 16].

        “For a child applying for benefits under title XVI, [an ALJ] may evaluate the functional

consequences of obesity (either alone or in combination with other impairments) to decide if the

child’s impairment(s) functionally equals the listings.” SSR 02-1p, 2002 SSR LEXIS 1, 17-18 (Sep. 12,

2002).2 Further, when assessing an adult claim, an ALJ “will also find that a listing is met if there is an

impairment that, in combination with obesity, meets the requirements of a listing.” Id. at 12-13.

Examples of impairments, in combination with obesity, that may meet the requirements of a listing

include musculoskeletal, respiratory, and cardiovascular impairments, as well as other coexisting or

related impairments, including mental disorders. Id. at 13. An ALJ must factor in obesity when

determining the aggregate impact of the claimant’s impairments on his RFC. Arnett, 676 F.3d at 593.

If an ALJ finds that a claimant’s obesity neither causes nor contributes to additional functional

restrictions, she must explain how she reached that conclusion. Id.



2This policy interpretation ruling was rescinded and replaced by SSR 19-2p, 2019 SSR LEXIS 2, effective May
20, 2019; however, SSR 02-1p was the operative policy interpretation ruling at the time of Mr. Benson’s
application in 2016 and the ALJ’s decision on March 25, 2019.


                                                    14
 USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 15 of 16


        The record indicates that Mr. Benson is obese (that is, he had a BMI above 40), with his BMI

ranging from 43.08 to 48.35 [R. 299, 327]. Indeed, the ALJ listed Mr. Benson’s BMIs over three years

and quoted from SSR 02-1p, which states that individuals with high BMIs are at the greatest risk for

developing obesity-related impairments [R. 23-24]. After explicitly saying that she considered Mr.

Benson’s obesity in relation to his musculoskeletal, respiratory, and cardiovascular body systems [R.

21], the ALJ found that Mr. Benson’s obesity was a severe impairment [R. 20] and that it was

reasonably related to the claimant’s allegations of pain and restriction [R. 23]. She nonetheless

concluded that Mr. Benson did not have any impairments, or combination of impairments, that were

functionally equal to a listing or that met the requirements of a listing [R. 30].

        However, an ALJ cannot simply conclude obesity is a severe impairment, and then not

consider the impact of obesity on other conditions that may not be independently severe. Barrett v.

Barnhart, 355 F.3d 1065, 1068 (7th Cir. 2004) (“Maybe the administrative law judge thought that since

he had already ruled that [claimant’s] obesity was a severe impairment of her ability to work, though

not totally disabling in itself, . . . [other] conditions caused or aggravated by obesity were irrelevant.

That of course would be wrong.”). Despite acknowledging that Mr. Benson’s obesity was considered

in relation to Mr. Benson’s musculoskeletal, respiratory, and circulatory systems, and that his obesity

related to his pain and mobility restrictions, the ALJ seems not to have considered how Mr. Benson’s

weight impacted other impairments, including any non-severe impairments, on this record. The

government offers no defense on this point to aid the court in seeing how this was done. The ALJ

must consider the impact of obesity on a claimant’s medical situation as a whole, see Barrett, 355 F.3d

at 1068, including on any mental disorders, see SSR 02-1p, 2002 SSR LEXIS 1, at 13, and must explain,

after this consideration, that the cumulation of Mr. Benson’s medical impairments still do not impact

his ability to work, see Arnett, 676 F.3d at 593. This issue will need to be addressed on remand.




                                                    15
 USDC IN/ND case 3:20-cv-00220-DRL document 18 filed 08/16/21 page 16 of 16


                                           CONCLUSION

       Accordingly, the court GRANTS Mr. Benson’s request for remand [ECF 1] and REMANDS

the Commissioner’s decision for consideration in light of this ruling.

       SO ORDERED.

       August 16, 2021                                 s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                  16
